Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 12/21/17.  As directed by the amendment, no claims have been amended, added, and canceled. Thus, claims 1-27 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2160 (Fig. 21B).
Figs 1B, 4B, 8, 10A, 11, 13, 14, 17, 18, 21A, 21B, 25, and 28B are lacking labeled axes.
The drawings are objected to for duplicating Figs. 13 and 14.
Figs. 3, 28A, 30A, 30B, 30C, and 30D are objected to for being black and white photographs. See 37 CFR 1.84(b), which states that photographs are not ordinarily permitted in utility applications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 2160 (Fig. 21B).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present no claim limitations are interpreted under 35 USC 112(f).
Claim Interpretation
5.	Regarding claims 1-16, the exo-skeletal ankle robot and all components of the exo-skeletal ankle robot are not interpreted as being part of the scope of the claim.  Claim 1 states that the apparatus comprises a variable torque motor “configured to be connected to an exo-skeletal ankle robot comprising…”, but does not include the exo-skeletal robot itself.  This interpretation carries through to the dependent claims (specifically claims 2-12 and 14-15, which provide further limitations to the unclaimed exo-skeletal ankle robot).  For example, the limitation “the exo-skeletal ankle robot comprising a proximal attachment configured to attach to the first limb of the subject above the ankle of the subject and a distal attachment configured to attach to the second limb of the subject below the ankle” (claim 2) are not considered part of the 
Claim Objections
6.	Claims 1 and 15 are objected to because of the following informalities:  
Regarding claim 1, the term “the exo-skeletal robot ankle” (ln. 13) should read --the exo-skeletal ankle robot--. Additionally, the term “the memory” (ln. 20) should read --the at least one memory-- for the sake of consistency with how the term is originally introduced within the claim.
Regarding claim 15, the limitation “the variable torque motor and linear actuator are mounted to a front side of the leg” (ln. 3-4) should read --wherein the variable torque motor and linear actuator are configured to be mounted to a front side of the leg-- to avoid any interpretation that the claim is positively recited part of the human body (i.e. “the leg”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 17-27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 17, the term “the parameter trace for an impaired subject at each movement phase” (ln. 4-5).
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-15, 17-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al (Non Patent Literature (NPL), “Anklebot-Assisted Locomotor Training After Stroke: A Novel Deficit-Adjusted Control Approach,” hereafter referred to as “Roy 1”), as evidenced by Roy et al (NPL, “Robot-Aided Neurorehabilitation: A Novel Robot for Ankle Rehabilitation,” hereafter referred to as “Roy 2”).

Regarding claim 2, Roy 1 discloses the apparatus comprising: the at least one first sensor; at least one second sensor wherein the sensor input is further configured to receive second data from the at least one second sensor of the respective robot state parameter of the exo-skeletal robot ankle during each movement phase (Roy 1 has both angle sensing (Roy 2, Fig. 2, discloses ankle angle sensing) and footswitches (see Fig. 3)); and the exo-skeletal ankle robot comprising a proximal attachment configured to attach to the first limb of the subject above the ankle of the subject and a distal attachment configured to attach to the second limb of the subject below the ankle (Roy 
Regarding claim 3, Roy 1 discloses wherein one of the beams is a linear actuator, wherein the first limb is a leg and wherein the proximal attachment is configured to attach the linear actuator to the leg above a knee (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
Regarding claim 4, Roy 1 discloses wherein the proximal attachment comprises a knee brace and a mounting block secured to the knee brace, wherein the mounting block includes at least one opening to mount the linear actuator to the knee brace and a milled out section other than the opening to reduce a weight of the mounting block (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
Regarding claim 5, Roy 1 discloses wherein one of the beams is a linear actuator, wherein the first limb is a leg and wherein the proximal attachment is configured to attach the linear actuator to the leg below a knee (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that 
Regarding claim 6, Roy 1 discloses wherein the proximal attachment comprises a strap secured around the leg below the knee and a block on the strap that is configured to removably attach the linear actuator to the strap (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
Regarding claim 7, Roy 1 discloses wherein one of the beams is a linear actuator, wherein the second limb is a foot and the distal attachment comprises a stirrup configured to be secured around the foot, said stirrup including side plates rotatably coupled at the pivot to the linear actuator (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
Regarding claim 8, Roy 1 discloses wherein the distal attachment further comprises a shoe configured to receive the foot and wherein the stirrup is integral with a sole of the shoe (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
Regarding claim 9, Roy 1 discloses wherein the distal attachment further comprises a strap to secure the stirrup around a shoe configured to receive the foot (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle 
Regarding claim 10, Roy 1 discloses wherein the beam comprises only one linear actuator and wherein the distal attachment further comprises at least one first bar secured to the side plates at the pivot and a second bar connecting the at least one first bar, wherein the linear actuator is connected to the second bar such that the at least one first bar and second bar are configured to impart the robot applied torque about the pivot in only the PD plane based on linear movement of the linear actuator (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
	Regarding claim 11, Roy 1 discloses wherein the beam comprises only one linear actuator and wherein the distal attachment further comprises a block secured to the side plates at the pivot and a link to connect the block to the linear actuator, wherein the linear actuator is connected to the link such that the block and the link are configured to impart the robot applied torque about the pivot in only the PD plane based on linear movement of the linear actuator (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above).
Regarding claim 12, Roy 1 discloses wherein one of the beams is a linear actuator, wherein the second limb is a foot and the distal attachment comprises an adjustable saddle configured to secure around a length of a shoe configured to receive 
	Regarding claim 13, Roy 1 discloses wherein the second limb is a foot and wherein the at least one first sensor comprises a pressure sensor positioned in a heel region and a toe region of a shoe configured to receive the foot, and wherein the current first data is a collective output from the pressure sensors (Roy 1, Fig. 3, depicts pressure sensors placed within a heel and toe region of a shoe configured to be received by the foot of the subject).
Regarding claim 14, Roy 1 discloses wherein one of the beams is only one linear actuator (Roy 1, the apparatus would be “configured to” operate with such an exo-skeletal ankle robot.  It is noted that the claim is being interpreted as not including components of the exo-skeletal ankle robot.  See “claim interpretation” section above), wherein the at least one second sensor comprises only one sensor configured to measure linear movement of the linear actuator during each movement phase and wherein the second data is linear movement data of the linear actuator or robot state parameter data based on the linear movement data (Roy 2, Pg. 571, col. 2, discloses using linear encoders).
Regarding claim 15, Roy 1 discloses wherein the first limb is a leg and the second limb is a foot (Roy 2, Fig. 1, depicts the “anklebot” as spanning the ankle from the leg to the foot), wherein the beam coupled to the foot is a shoe to receive the foot, wherein the beam coupled to the leg is a linear actuator (Roy 1, the apparatus would be 
Regarding claim 17, Roy 1 discloses a method comprising:(a) determining, on a processor, a value for a deficit parameter for each movement phase of a compound ankle function based on a difference between a parameter trace for an exo-skeletal ankle robot for a normal subject and the parameter trace for an impaired subject at each movement phase (Roy 1, Pg. 3, col. 1, discloses determining the “positional error” between an ankle trajectory of an impaired subject and of a reference trajectory (i.e. a “normal subject” trajectory); (b) determining, on the processor, an adaptive timing for a robot applied torque based on a current movement phase based on a current sensor state from sensor data (Roy 1, Fig. 3, depicts determining the timing for applying ankle torque based on determining the phase of a gate cycle using footswitches); (c) determining, on the processor, an adaptive magnitude for the robot applied torque based on the value of the deficit parameter of the current movement phase (Roy 1, Pg. 3, col. 1, discloses determining the ankle torque in a manner proportion to the magnitude of the positional error between the commanded and actual ankle trajectory); and (d) applying, to the exo-skeletal ankle robot, the adaptive magnitude for the robot applied torque in only a first plane for the current movement phase, based on the adaptive timing (Roy 1, Page 4, col. 1, discloses that the movement is designed for the sagittal-plane).

Regarding claim 18, Roy 1 discloses receiving, on the processor, robot state parameter data that indicates a robot state parameter of the exo-skeletal ankle robot as a function of time for each movement phase of a plurality of movement phases for the compound ankle function for an ankle based on the sensor data (Roy 1, Fig. 2, depicts the algorithm being applied over multiple “sub-events” throughout a gait); and wherein the first plane is a plantar-dorsiflexion (PD) plane (Roy 1, Page 4, col. 1, discloses that the movement is designed for the sagittal-plane).
Regarding claim 19, Roy 1 discloses determining, on the processor, a robot state parameter trace for each movement phase in the normal subject based on the robot state parameter data and the sensor data from the normal subject (Roy 1, Fig. 2, depicts a “reference” trajectory, which is based on a “normal” subject).
	Regarding claim 20, Roy 1 discloses determining, on the processor, a robot state parameter trace for each movement phase in the impaired subject based on the robot state parameter data and the sensor data from the impaired subject (Roy 1, Fig. 2, depicts an impaired ankle trace of an impaired subject that gets compared to the “reference” or normal ankle trace).
	Regarding claim 21, Roy 1 discloses wherein the receiving, on the processor, comprises receiving sensor data indicating variation of the robot state parameter in only the PD plane (Roy 1, Page 4, col. 1, discloses that the movement is designed for the sagittal-plane).

	Regarding claim 23, Roy 1 discloses wherein the position data comprises at least angle data that indicates an angle of the exo-skeletal ankle robot relative to a fixed axis in the PD plane (Roy 1, Fig. 2; Roy 2, Fig. 2, discloses the use of ankle angle data).
	Regarding claim 24, Roy 1 discloses wherein the receiving, on the processor, position data comprises receiving, on the processor, linear movement data that indicates linear movement of an actuator of the exo-skeletal ankle robot or the position data based on the linear movement data (Roy 2, Pg. 571, col. 2, discloses using linear encoders).
	Regarding claim 25, Roy 1 discloses wherein step (d) comprises moving at least two linear actuators positioned on opposite sides of the exo-skeletal ankle robot in a same direction such that the robot applied torque is applied to the exo-skeletal ankle robot in only the PD plane (Roy 2, Fig. 1, depicts two linear actuators positioned on opposite sides of the anklebot to apply torque in the PD plane).
	Regarding claim 27, Roy 1 discloses determining if the impaired subject has one or more health conditions prior to step (a); and adjusting at least one of the adaptive timing or the adaptive magnitude based on the determined health condition of the impaired subject (Roy 1, Pg. 7, col. 2, discloses identifying a person with pronounced foot drop and the adjusting timing and magnitude based on the identified foot drop).
Allowable Subject Matter
16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose: (1) the apparatus “comprising a toggle switch to select a desired movement phase among the plurality of movement phases such that the adaptive timing is determined based on whether the current movement phase is the desired movement phase” (claim 16), or (2) the method wherein the determining of the adaptive timing comprises “comparing the current movement phase with a desired movement phase as determined by a toggle switch” (claim 26).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abramowicz et al (2015/0126911), Hsaio-Weckster et al (2011/0112447), and Kuiken et al (2016/0158029) discloses exo-skeletal ankle robots to assist a subject in walking.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785